Title: To James Madison from Thomas Jefferson, 9 August 1810
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Monto. Aug. 9. 10.
I have just time before closing the mail to send you the Memoir on the Batture. It is long; but it takes a more particular view of the legal system of Orleans & the peculiar river on which it lies, than may have before presented itself. However you can readily skip over uninteresting heads. My visit to you depends on the getting a new threshing machine to work: which I expect will permit me to depart the last of this week or early in the next. Affectionate salutns.
